Citation Nr: 1241192	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating greater than 10 percent prior to July 21, 2010, and a rating greater than 20 percent from July 21, 2010, for mechanical lumbar spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982 and again from December 1989 to September 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska where the RO granted service connection for the lumbar spine disability and assigned an initial 10 percent rating.

Thereafter, in a June 2011 rating decision, the RO awarded the Veteran an increased rating to 20 percent, effective July 21, 2010.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The case was previously before the Board in May 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Veteran had a hearing before the Board in February 2010 and the transcript is of record.  In September 2012, VA informed the Veteran that the Veterans Law Judge (VLJ) who presided over his hearing is no longer employed by the Board.  At that time, the Veteran was informed he had 30 days to request a new hearing before a current VLJ or the Board will proceed accordingly.  He did not respond and, therefore, the Board presumes he does not wish to appear at a new hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran claims his low back disability is worse than currently rated.  The claim was last remanded because of inadequacies with the September 2008 VA examination of record.  Specifically, the Veteran testified before the Board that a goniometer was not used in measuring range of motion of his spine. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Examinations are deemed adequate when based on thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Here, the Veteran was afforded a new VA examination in July 2010.  Peculiarly, the examiner noted the Veteran expressed no complaints with regard to his lumbar spine at all.  Rather, the Veteran's complaints were mainly about his dorsal spine with pain radiating into his shoulder.  With regard to the lumbar spine, however, the examiner noted objective findings of limited forward flexion to 60 degrees and positive straight leg tests bilaterally.  In contrast, the examiner declined rendering a diagnosis related to the lumbar spine because of the lack of lumbar spine complaints, and further noted "no" neurological abnormalities.

The 2010 VA examination contains contradictory findings.  On the one hand, the examiner found no abnormalities related to the lumbar spine, to include no neurological abnormalities.  On the other hand, the examiner noted limited motion findings and positive straight leg tests (indicative of neurological abnormality).  The examiner confusingly found "no diagnosis concerning any lower back complaints," but also opined "this is not a lack of diagnosis."  

The examiner also confusingly noted the Veteran's complaints of pain around the dorsal spine, but did not render an opinion as to whether the symptoms around the dorsal spine were part of his service-connected disability or attributable to his service-connected back disability.  The Veteran is separately service connected for a left shoulder disability which is not on appeal.  Manifestations of the thoracic and lumbar spine are rated together for purposes of disability ratings.  See General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243.  A new examination is indicated to clarify the nature and severity of the Veteran's disability.

The General Rating Formula for Diseases and Injuries of the Spine also indicate associated objective neurologic abnormalities will be rated separately under an appropriate diagnostic code.  Id. at Note (1).  Again, the 2010 VA examiner on the one hand noted positive straight leg tests bilaterally, but on the other hand, noted "no" neurological abnormality.  In light of this inconsistency, a neurological examination is also indicated to resolve the medical ambiguity.

The VA is to also take this opportunity to obtain recent VA outpatient treatment records from May 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions since May 2009.  Thereafter, obtain any and all identified treatment, to include at the VA Medical Center.  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  After the above is complete and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to obtain orthopedic and neurological findings to clarify the conflicting evidence in the record as to the severity of the Veteran's current lumbar spine and whether there is objective evidence confirming neurological diagnosis/diagnoses.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiners are to address the following:

(a)  As for neurological findings, the examiner must reconcile the conflicting 2010 VA examination report (indicating positive straight leg tests, and "no" neurological abnormalities) and provide an opinion as to whether there is objective evidence of neurological impairment, to include radicular and bladder/bowel impairment.  If so, the examiner is to specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  The examiner is to specifically address whether the Veteran has intervertebral disc syndrome and, if so, must discuss the number of incapacitating episodes (i.e., physician-prescribed bed rest) the Veteran has experienced during each 12 month period since 2008 due to this spine disability.

(b)  As to orthopedic findings, the examiner must clarify the current severity of the Veteran's thoracolumbar spine disability, to include whether the pain and manifestations stemming from his dorsal spine are due to or associated with his service-connected lumbar spine disability or his service-connected left shoulder disability or any incident of his military service.  If the symptoms cannot be distinguished, the examiner should indicate why that is so. 

The examiner is to discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the thoracolumbar spine, as well as any unfavorable ankylosis of the entire spine.  In addition, the examiner is to discuss whether the Veteran's back disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


